Citation Nr: 0827066	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  02-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from January 1967 to December 
1970.

In October 2004 the Board of Veterans' Appeals (Board) 
granted service connection for hypertension.  In February 
2005 the Department of Veterans Affairs (VA) Appeals 
Management Center (AMC) assigned an initial 10 percent 
disability evaluation for hypertension effective April 5, 
2001.  The veteran perfected an appeal with regard to the 
initial evaluation. 

In October 2007 the Board remanded this issue for further 
development.  The Board noted that the veteran had provided 
evidence of an increase in the severity of his condition, but 
had not been afforded a contemporaneous examination and that 
recent records of medical treatment had not been associated 
with the claims file. 

The AMC completed the development directed in the remand, and 
has returned the appeal to the Board.

Jurisdiction over the veteran's claims resides with VA's 
regional office (RO) in Waco, Texas.



FINDING OF FACT

The veteran's hypertension is not manifested by diastolic 
pressure that is at most 108 and generally approximates 100 
or less; and systolic pressure that is at most 180 with most 
readings being below that level.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issue in this appeal arises from the 
veteran's disagreement with the initial rating following the 
grant of service connection.  There has been no allegation of 
prejudice from any notice error.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  There has been no allegation of prejudice 
in this case.  Further VCAA notice is, therefore, not 
required in this case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing an examination.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

Factual Background

In January 1993 a private physician monitored the veteran's 
blood pressure at 146 systolic over 116 diastolic; later that 
same month his pressure was 134 over 92.  In March 1994 his 
pressure was 138/88.  In July 1994, the veteran had readings 
of 130/82 and 142/80.  His blood pressure was noted at 122/80 
and 130/88 in August and September 2004, respectively.

The veteran's private physician noted in early February 2000 
that he had diastolics in the 90's and 100's; later that 
month his diastolics were in the 70's and 80's.  In March 
2001 his blood pressure was 132/96.

In April 2001, the veteran stated that he wished to add a 
claim for entitlement to service connection for hypertension 
to his original claim.

In January 2002, the veteran received a VA examination to 
assess his hypertension.  His blood pressure was noted as 
140/90 and the examiner remarked that the condition was 
adequately controlled with medication under the care of his 
private physician.

The veteran's blood pressure was recorded by his private 
physician at 160/95 in February 2003 and 160/90 in May 2003.

In 2004 the veteran's blood pressure was 160/108 in March, 
178/102 in April, 150/100 in May, 154/108 in June, and 
180/100 in December.  In January 2005 his pressure was 
166/98.

In February 2005, the AMC granted service connection for 
hypertension and assigned a 10 percent disability evaluation 
effective April 5, 2001.  The veteran stated in his March 
2005 notice of disagreement that, although a 10 percent 
disability rating may have been appropriate based on his 
medical records from 1993 to 1994, his condition worsened 
after those records were created.

At a check-up with a private physician in May 2005 the 
veteran's blood pressure was 180/100.  His pressure was 
162/92 in June 2005.  On January 1, 2006, the veteran's blood 
pressure was 180/100; it was 170/96 on January 20, 2006.  In 
March 2006 his blood pressure was 152/84.

In March 2008, the veteran underwent a VA examination and his 
blood pressure was recorded at 174/100.  During the 
examination the veteran stated that his hypertension had 
improved over the past four months, but, prior to that time, 
his blood pressure had increased and required numerous 
adjustments to his medications.  The examiner noted that the 
veteran was currently unemployed so his blood pressure did 
not affect his occupation.  No hospitalizations were noted.

Analysis 

The rating schedule provides a 10 percent evaluation for 
hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2007). 

In 1993, there was a reported diastolic blood pressure 
readings of 116, but this report was prior to the effective 
date of service connection, and there was no evidence, even 
at that time, of readings that were predominantly 120 or 
more.  The record does not reflect any other readings in 
excess of 110.  Since the effective date of service 
connection all readings have been under 110.  

There have been no systolic readings of 200 or more at any 
time since the effective date of service connection, nor have 
any readings approximated that number.  The evidence is 
therefore against a finding that diastolic blood pressure is 
predominantly 110 or more or that systolic blood pressure is 
predominantly 200 or more at any time since during the appeal 
period.

The record does show that the veteran takes medication for 
hypertension and has had to adjust this medication as his 
condition fluctuates.  Such need is contemplated in the 
criteria for the current 10 percent rating.  He contends that 
his blood pressure would be much worse if he did not take 
medication or was not as diligent in maintaining a proper 
medication level.  This may be true, but evaluations are 
intended to compensate for actual rather than potential 
disability.  See 38 C.F.R. § 4.2 (2007) (current evaluations 
must accurately reflect the disability present).

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's symptoms are described in the rating criteria.  
The veteran has not reported that hypertension has interfered 
with employment.  Additionally, the hypertension has not 
required any, let alone frequent, periods of hospitalization.  
There have been no reports of any other exceptional factors.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

As just discussed the veteran's blood pressure readings do 
not approximate the levels needed for a higher initial 
evaluation; therefore, the Board finds that the preponderance 
of the evidence is against his claim.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


